DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of 1-7, 15-17 in the reply filed on 06/03/2022 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden.  This is not found persuasive because the groups are directed to different CPC classifications. The groups require different search strategies. The groups cannot be examined together without undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al (US 2017/0262256 A1) in view of Nishibashi et al (US 2016/0231135 A1) and further in view of Mitsuyoshi (US 2017/0000397 A1) and further in view of Yanagidaira et al (WO 2007/055099 A1).
Regarding claim 1, Rajendran et al disclose a vehicle (Rajendran et al; Para [0007]), comprising: database configured to store a plurality of sound sources classified as a first emotion and a plurality of sound sources classified as a second emotion (Rajendran et al; Para [0026]); a speaker (Rajendran et al; Para [0007]); but do not expressly disclose and a controller configured to: output a landmark name based on a route guidance text included in a driving route information calculated by a navigation system; output a ratio of the first emotion and a ratio of the second emotion corresponding to the landmark name based on the landmark name; select a first sound source from among a plurality of sound sources classified as the first emotion based on the ratio of the first emotion; select a second sound source from among a plurality of sound sources classified as the second emotion based on the ratio of the second emotion; determine a first playback period and a second playback period based on the ratio of the first emotion and the ratio of the second emotion; output a first sound generated based on the first sound source during the first playback period; and output a second sound generated based on the second sound source during the second playback period. However, in the same field of endeavor, Nishibashi et al disclose a vehicle system comprising and a controller configured to: output a landmark name based on a route guidance text included in a driving route information calculated by a navigation system (Nishibashi et al; Fig Para [0026]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the controller taught by Nishibashi as controller in the vehicle system taught by Rajendran. The motivation to do so would have been to improve the speed of the synthesis of the acoustic signals. Moreover, in the same field of endeavor, Mitsuyoshi disclose a system comprising and a controller configured to: output a ratio of the first emotion and a ratio of the second emotion corresponding to the landmark name based on the landmark name (Mitsuyoshi; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the emotion estimation taught by Mitsuyoshi as controller in the vehicle system taught by Rajendran. The motivation to do so would have been to improve the accuracy of the emotion estimation. Furthermore, in the same field of endeavor, Yanagidaira discloses a system comprising and a controller configured to: select a first sound source from among a plurality of sound sources classified as the first emotion based on the ratio of the first emotion (Yanagidaira et al; Para [0054]); select a second sound source from among a plurality of sound sources classified as the second emotion based on the ratio of the second emotion (Yanagidaira et al; abstract; select second music-relaxing music from plurality of sound compositions); determine a first playback period and a second playback period based on the ratio of the first emotion and the ratio of the second emotion (Yanagidaira et al; abstract; select second music-relaxing music from plurality of sound compositions); output a first sound generated based on the first sound source during the first playback period (Yanagidaira et al; Para [0054]-[0055]); and output a second sound generated based on the second sound source during the second playback period (Yanagidaira et al; Para [0054]-[0055]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the emotion estimation taught by Mitsuyoshi taught by Yanagidaira as controller in the vehicle system taught by Rajendran. The motivation to do so would have been to improve the travel experience of the driver estimation.

Regarding claim 15, Rajendran et al disclose a controlling method of a vehicle (Rajendran et al; Para [0007]) including a database storing a plurality of sound sources classified as a first emotion and a plurality of sound sources classified as a second emotion (Rajendran et al; Para [0026]), but do not expressly disclose the method comprising: outputting, by a controller, a landmark name based on a route guidance text included in a driving route information calculated by a navigation system, outputting, by the controller, a ratio of the first emotion and a ratio of the second emotion corresponding to the landmark name based on the landmark name, selecting, by the controller, a first sound source from among a plurality of sound sources classified as the first emotion based on the ratio of the first emotion, selecting a second sound source from among a plurality of sound sources classified as the second emotion based on the ratio of the second emotion, determining, by the controller, a first playback period and a second playback period based on the ratio of the first emotion and the ratio of the second emotion, outputting a first sound generated based on the first sound source during the first playback period, and outputting, by the controller, a second sound generated based on the second sound source during the second playback period. However, in the same field of endeavor, Nishibashi et al disclose a method comprising the method comprising: outputting, by a controller, a landmark name based on a route guidance text included in a driving route information calculated by a navigation system (Nishibashi et al; Fig Para [0026]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the controller taught by Nishibashi as controller in the vehicle system taught by Rajendran. The motivation to do so would have been to improve the speed of the synthesis of the acoustic signals. Moreover, in the same field of endeavor, Mitsuyoshi disclose a method comprising outputting, by the controller, a ratio of the first emotion and a ratio of the second emotion corresponding to the landmark name based on the landmark name (Mitsuyoshi; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the emotion estimation taught by Mitsuyoshi as controller in the vehicle system taught by Rajendran. The motivation to do so would have been to improve the accuracy of the emotion estimation. Furthermore, in the same field of endeavor, Yanagidaira discloses a method comprising selecting, by the controller, a first sound source from among a plurality of sound sources classified as the first emotion based on the ratio of the first emotion (Yanagidaira et al; abstract; select first music -awaking from plurality of sound compositions; awaking music); selecting a second sound source from among a plurality of sound sources classified as the second emotion based on the ratio of the second emotion (Yanagidaira et al; abstract; select second music-relaxing music from plurality of sound compositions); determining, by the controller, a first playback period and a second playback period based on the ratio of the first emotion and the ratio of the second emotion (Yanagidaira et al; Para [0052]); outputting a first sound generated based on the first sound source during the first playback period, and outputting, by the controller (Yanagidaira et al; Para [0054]-[0055]); and output a second sound generated based on the second sound source during the second playback period (Yanagidaira et al; Para [0054]-[0055]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the emotion estimation taught by Yanagidaira as controller in the vehicle system taught by Rajendran. The motivation to do so would have been to improve the travel experience of the driver estimation.

Claims 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al (US 2017/0262256 A1) in view of Nishibashi et al (US 2016/0231135 A1) Mitsuyoshi (US 2017/0000397 A1) Yanagidaira et al (WO 2007/055099 A1) and further in view of Bauldauf et al (US 2018/0245941 A1).
Regarding claim 2, Rajendran in view of Nishibashi et al and further in view of Mitsuyoshi and further in view of Yanagidaira disclose the vehicle according to claim 1, but do not expressly disclose wherein the controller is configured to output the landmark name included in the route guidance text using Natural Language Processing (NLP). However, Bauldauf et al disclose a vehicle wherein the controller is configured to output the landmark name included in the route guidance text using Natural Language Processing (NLP) (Bauldauf et al; Para [0030]-[0031]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the NLP taught by Bauldauf as text to speech processor in the vehicle taught by Rajendran. The motivation to do so would have been to improve the accuracy of the speech synthesis.

Regarding claim 16, Rajendran in view of Nishibashi et al and further in view of Mitsuyoshi and further in view of Yanagidaira disclose the method according to claim 15, but do not expressly disclose wherein outputting a ratio of the first emotion and a ratio of the second emotion corresponding to the landmark name based on the landmark name includes outputting the landmark name included in the route guidance text using Natural Language Processing (NLP). However, Bauldauf et al disclose a vehicle wherein outputting a ratio of the first emotion and a ratio of the second emotion corresponding to the landmark name based on the landmark name includes outputting the landmark name included in the route guidance text using Natural Language Processing (NLP) (Bauldauf et al; Para [0030]-[0031]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the NLP taught by Bauldauf as text to speech processor in the vehicle taught by Rajendran. The motivation to do so would have been to improve the accuracy of the speech synthesis.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al (US 2017/0262256 A1) in view of Nishibashi et al (US 2016/0231135 A1) and further in view of Mitsuyoshi (US 2017/0000397 A1) and further in view of Yanagidaira et al (WO 2007/055099 A1) and further in view of Wollmer et al (LSTM Modeling of Continuous Emotion in an Audiovisual Affect Recognition Framework).
Regarding claim 3, Rajendran in view of Nishibashi et al and further in view of Mitsuyoshi and further in view of Yanagidaira disclose the vehicle according to claim 1, but do not expressly disclose wherein the controller is configured to output the ratio of the first emotion and the ratio of the second emotion corresponding to the landmark name using the landmark name as input data of a long short-term memory (LSTM). However, Wollmer et al disclose a vehicle wherein the controller is configured to output the ratio of the first emotion and the ratio of the second emotion corresponding to the landmark name using the landmark name as input data of a long short-term memory (LSTM) (Wollmer et al; Page 3; lines 1-10). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the emotion metric taught by Wollmer as emotion ratio in the vehicle taught by Rajendran. The motivation to do so would have been to provide a plurality of option to the user of the vehicle.

Regarding claim 17, Rajendran in view of Nishibashi et al and further in view of Mitsuyoshi and further in view of Yanagidaira disclose the method according to claim 15, but do not expressly disclose wherein outputting a ratio of the first emotion and a ratio of the second emotion corresponding to the landmark name based on the landmark name includes outputting the ratio of the first emotion and the ratio of the second emotion corresponding to the landmark name using the landmark name as input data of a long short- term memory (LSTM). However, Wollmer et al disclose a vehicle wherein outputting a ratio of the first emotion and a ratio of the second emotion corresponding to the landmark name based on the landmark name includes outputting the ratio of the first emotion and the ratio of the second emotion corresponding to the landmark name using the landmark name as input data of a long short- term memory (LSTM) (Wollmer et al; Page 3; lines 1-10). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the emotion metric taught by Wollmer as emotion ratio in the vehicle taught by Rajendran. The motivation to do so would have been to provide a plurality of option to the user of the vehicle.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al (US 2017/0262256 A1) in view of Nishibashi et al (US 2016/0231135 A1) and further in view of Mitsuyoshi (US 2017/0000397 A1) and further in view of Yanagidaira et al (WO 2007/055099 A1) and further in view of Barlow (US 2017/0078822 A1).
Regarding claim 4, Rajendran in view of Nishibashi et al and further in view of Mitsuyoshi and further in view of Yanagidaira disclose the vehicle according to claim 1, but do not expressly disclose wherein the controller is configured to: determine a plurality of first target engine sound orders based on at least one of output torque, speed, and accelerator pedal pressure of the vehicle during the first playback period in which the first sound is output and synthesize the first sound based on the first sound source and the plurality of first target engine sound orders; and determine a plurality of second target engine sound orders based on at least one of output torque, speed, and accelerator pedal pressure of the vehicle during the second playback period in which the second sound is output and synthesize the second sound based on the second sound source and the plurality of second target engine sound orders. However, Barlow et al disclose a vehicle wherein the controller is configured to: determine a plurality of first target engine sound orders based on at least one of output torque, speed, and accelerator pedal pressure of the vehicle during the first playback period in which the first sound is output and synthesize the first sound based on the first sound source and the plurality of first target engine sound orders (Barlow; Para [0026][0027][0045]); and determine a plurality of second target engine sound orders based on at least one of output torque, speed, and accelerator pedal pressure of the vehicle during the second playback period in which the second sound is output and synthesize the second sound based on the second sound source and the plurality of second target engine sound orders (Barlow; Para [0026][0027][0045]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the engine sound taught by Barlow as sound in the vehicle taught by Rajendran. The motivation to do so would have been to provide a more pleasing sound to the user of the vehicle.

Regarding claim 5, Rajendran in view of Nishibashi et al and further in view of Mitsuyoshi and further in view of Yanagidaira disclose the vehicle according to claim 4, wherein the controller is configured to: select a first target engine sound order of some of the plurality of first target engine sound orders based on the ratio of the first emotion and the ratio of the second emotion, and synthesize the first sound based on the first sound source and the selected partial first target engine sound order, and select a second target engine sound order of some of the plurality of second target engine sound orders based on the ratio of the first emotion and the ratio of the second emotion, and synthesize the second sound based on the second sound source and the selected partial second target engine sound order. However, Barlow et al disclose a vehicle wherein the controller is configured to: select a first target engine sound order of some of the plurality of first target engine sound orders based on the ratio of the first emotion and the ratio of the second emotion (Barlow; Para [0026][0027][0045]), and synthesize the first sound based on the first sound source and the selected partial first target engine sound order (Barlow; Para [0026][0027][0045]), and select a second target engine sound order of some of the plurality of second target engine sound orders based on the ratio of the first emotion and the ratio of the second emotion (Barlow; Para [0026][0027][0045]), and synthesize the second sound based on the second sound source and the selected partial second target engine sound order (Barlow; Para [0026][0027][0045]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the engine sound taught by Barlow as sound in the vehicle taught by Rajendran. The motivation to do so would have been to provide a more pleasing sound to the user of the vehicle.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al (US 2017/0262256 A1) in view of Nishibashi et al (US 2016/0231135 A1) and further in view of Mitsuyoshi (US 2017/0000397 A1) and further in view of Yanagidaira et al (WO 2007/055099 A1) and further in view of Isozaki (US 2008/0163745 A1).
Regarding claim 6, Rajendran in view of Nishibashi et al and further in view of Mitsuyoshi and further in view of Yanagidaira disclose the vehicle according to claim 1, but do not expressly disclose wherein the controller is configured to determine volume of the first sound and the second sound based on at least one of an output torque, a speed, and an accelerator pedal pressure of the vehicle. However, in the same field of endeavor, Isozaki discloses a vehicle wherein the controller is configured to determine volume of the first sound and the second sound based on at least one of an output torque, a speed, and an accelerator pedal pressure of the vehicle (Isozaki; Fig 9; Para [0105]; volume based on speed). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the controller taught by Isozai as controller in the vehicle taught by Rajendran. The motivation to do so would have been to improve the user experience of the drier of the vehicle.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al (US 2017/0262256 A1) in view of Nishibashi et al (US 2016/0231135 A1) and further in view of Mitsuyoshi (US 2017/0000397 A1) and further in view of Yanagidaira et al (WO 2007/055099 A1) and further in view of Rana et al (US 2019/0012599 A1).
Regarding claim 7, Rajendran in view of Nishibashi et al and further in view of Mitsuyoshi and further in view of Yanagidaira disclose the vehicle according to claim 1, but do not expressly disclose wherein the first emotion and the second emotion are one of happiness, joy, sadness, vigor, fear, anger, or tranquility (Rajendran et al; Para [0014]). However, Rana et al disclose a vehicle wherein the first emotion and the second emotion are one of happiness, joy, sadness, vigor, fear, anger, or tranquility (Rana et al; Para [0050]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the emotion taught by Rana as emotion in the vehicle taught by Rajendran. The motivation to do so would have been to provide a plurality of option to the user of the vehicle.





	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651